Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered October 16, 2000, convicting him of attempted burglary in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his convictions is not preserved for appellate review, as he failed to raise that issue with specificity at his trial (see People v Polk, 284 AD2d 416). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was *692legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s challenges to certain comments made by the prosecutor during the trial and summation are unpreserved for appellate review (see People v Gray, 86 NY2d 10, 19; People v Heide, 84 NY2d 943, 944; People v Mapp, 245 AD2d 307). In any event, the challenged comments made during summation were a fair response to the defense counsel’s summation (see People v Ferrer, 245 AD2d 569, 570; People v Cox, 161 AD2d 724, 725). Ritter, J.P., Feuerstein, Luciano and Adams, JJ., concur.